Citation Nr: 0902383	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder, 
diagnosed as medial and lateral meniscal tears, synovitis, 
and chondromalacia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from July 1990 
to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
service connection for a right knee disorder.  


FINDINGS OF FACT

1.  Service medical records show that the veteran was 
assessed on one occasion as having sensitivity over the 
infrapatellar bursa on the right knee following a fall from a 
truck.

2.  Private medical records reveal evidence of a current 
right knee disorder diagnosed as medial and lateral meniscal 
tears, synovitis, and chondromalacia.  

3.  The private medical evidence of record reveals that the 
veteran's current right knee disorder is related to his post-
service employment.  


CONCLUSION OF LAW


A right knee disorder, diagnosed as medial and lateral 
meniscal tears, synovitis, and chondromalacia, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided the required notice in a 
letter dated April 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated June 2006.  To the extent that there was 
error in that the letter was not sent prior to the issuance 
of the rating decision at issue, such error was harmless as 
service connection is herein denied and no rating or 
effective date will be assigned.  

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, the veteran has not been 
accorded a VA Compensation and Pension examination with 
respect to his current claim for service connection for a 
right knee disability.  Nevertheless, no examination is 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of a chronic knee disorder during active 
service.  Moreover, a VA Compensation and Pension examination 
conducted in April 1991, the month after the veteran 
separated from service, revealed that his knees were normal 
on examination.  Furthermore, there is no medical evidence 
linking any current right knee  disorder to military service; 
rather the medical evidence of record relates the veteran's 
current knee disorder to post-service employment.  
Additionally, there is no outstanding evidence related to 
either claimed disability, to be obtained, either by VA or 
the veteran.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file which includes, but is not limited to:  service 
medical records; the veteran's contentions; private medical 
treatment records; and, a VA Compensation and Pension 
examination report dated in April 1991.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claim for service 
connection for a right knee disorder.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The veteran's service medical records reveal that he had 
complaints of bilateral leg pain below the knees.  After full 
evaluation, including bone scans, the veteran was ultimately 
diagnosed with bilateral tibial plateau stress fractures.  In 
December 1990, the veteran was seen on one occasion 
complaining of pain just below the right knee.  Upon 
observation, there was some point sensitivity over the 
infrapatellar bursa of the right knee.  The assessment was 
infrapatellar bursitis secondary to stress fracture.  On a 
previous visit several days earlier, the veteran was seen 
complaining of pain in the right proximal tibia after jumping 
out of a truck.  Observation revealed good range of motion of 
the extremity and no point tenderness or swelling.  The 
assessment was history of stress fracture of the right tibial 
plateau with pain today-possible aggravation by jump out of 
truck.  No diagnosis of a chronic disability of either knee 
joint was made during service. At the time of discharge, the 
veteran reported that he had a bone, joint or other 
deformity.  The examiner noted that the veteran had a history 
of a stress fracture of the tibia documented by bone scans as 
well as a history of pes cavus.  

The veteran filed a claim for compensation upon his 
separation from active service in March 1991.  The next 
month, in April 1991, a VA Compensation and Pension 
examination of the veteran was conducted.  He reported a 
history of bilateral lower leg pain during service which he 
indicated was ultimately diagnosed as "bilateral stress 
fractures or Osgood-Schlatter disease."  Musculoskeletal 
examination revealed "bilateral tibia tuberosity tenderness.  
There is no obvious deformity noted here.  The patella is 
stable.  There is no pain with palpation of the patella and 
tightening of the quads.  The knee itself is stable 
bilaterally.  . . .  there is full range of motion of 
bilateral knees.  Bilateral knees are stable."  The 
diagnosis was "history of bilateral leg pain consistent with 
old Osgood-Schlatter.  Essentially normal examination."  
This examination revealed a normal examination of the knees.  
However, service connection was granted for the residuals of 
stress fractures of the bilateral tibias and noncompensable 
(0%) disability ratings were assigned for each tibia.

In April 2004, the veteran filed service connection for a 
knee disability.  Medical treatment records were obtained 
from Dr. Kelly, the veteran's private physician.  A January 
2003 record reveals that the veteran had complaints of right 
knee pain and that he "had this problem for the past several 
months.  The pain seems to be worse with activity, 
particularly the type of work he does when he jumps down from 
a loading deck onto the right leg.  Any type of twisting 
motion like this can precipitate pain.  He also notices that 
he has put on 60 pounds in the past year and that this has 
aggravated the pain in his right knee."  Examination of the 
right knee revealed tenderness but no evidence of effusion, 
instability, or deformity.  X-ray examination was 
unremarkable.  A possible tear of the medial meniscus of the 
right knee was suspected and magnetic resonance imaging (MRI) 
testing of the right knee was recommended.  

A treatment record dated later in January 2003 revealed that 
MRI examination reveled slight effusion, but no structural 
abnormality of the right knee.  The veteran indicated that 
his knee felt better and he tried to jog on a treadmill which 
resulted in left knee pain.  Physical examination revealed 
mild pain with range of motion of both knees, but no evidence 
of effusion or instability.  The diagnosis was "synovitis of 
both knees . . .  probably has an element of patellofemoral 
syndrome.  This has been aggravated by his work and more 
recently jogging on a treadmill."  

The veteran had continued complaints of knee pain.  The 
treating physician noted that MRI examination had been 
unremarkable, and arthroscopic surgery was recommended to 
scope the right knee to see if the veteran had small meniscal 
tears that the MRI was not identifying.  Surgery was 
conducted in May 2003 and revealed medial and lateral 
meniscal tears of the right knee along with chondromalacia 
with fibrous synovitis.  Surgical repair of the knee was 
conducted.  A post-surgical follow-up treatment record dated 
June 2003 revealed that the veteran was healing well from his 
right knee surgery, but that the veteran and the physician 
"talked about work.  I really do not want him climbing up 
and down aircraft now, I do not think he is quite ready for 
that."  

The Board notes that the veteran is service-connected for 
stress fractures of both tibias, and that during service his 
complaints of tibia pain did manifest at the upper part of 
his lower legs, just below the knees.  However, these are 
separate disabilities from a disability of the right knee 
joint.  The preponderance of the evidence is against service 
connection for a right knee disorder.  The veteran's service 
medical records do not show that the veteran had a chronic 
knee disorder in service, but rather show assessment on one 
occasion of infrapatellar bursitis after he jumped out of a 
truck.  The April 1991 VA examination revealed the veteran's 
knees were both normal without any abnormality noted.  
Accordingly, there is no continuity of symptomatology of the 
infrapatellar bursitis noted in service after discharge.  The 
private medical evidence of record reveals that the veteran 
does have a diagnosis of a current right knee disability.  
Specifically he has chondromalacia, synovitis, and medial and 
lateral meniscal tears which required surgical treatment in 
May 2003.  However, the competent medical evidence of record 
reveals that the veteran's complaints of right knee pain 
began approximately a decade after he separated from service.  
Moreover, the medical evidence of record clearly relates the 
veteran's current right knee disability to his post-service 
employment and not to his military service.  Accordingly, 
service connection for a right knee disability must be 
denied.  

As the preponderance of the evidence is against the claim for 
service connection, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claims.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder, diagnosed as 
medial and lateral meniscal tears, synovitis, and 
chondromalacia, is denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


